Citation Nr: 0601458	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Although the issue of entitlement to service 
connection for a back disability was also addressed in the 
Statement of the Case, the veteran thereafter submitted a 
substantive appeal in which he limited his appeal to the 
issue of entitlement to service connection for PTSD.

A Travel Board hearing was held in September 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  



FINDING OF FACT

The veteran did not engage in combat, and the occurrence of a 
claimed inservice stressor supporting the current diagnosis 
of PTSD is not established by credible supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that in April 2003, prior to the initial 
adjudication of the veteran's claim, the RO sent him a letter 
providing the required notice.  Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Although the veteran has not been afforded a VA 
examination in response to this claim, a VA examination is 
not required in this case because the record demonstrates 
that the veteran did not participate in combat with the enemy 
and none of his alleged stressors has been corroborated by 
credible evidence.  Accordingly, the Board is also satisfied 
that the RO has complied with the duty to assist provisions 
of the VCAA and the pertinent implementing regulation.  


II.  Factual Background

Service personnel records reflect that the veteran had active 
service from August 1968 to August 1971, including service in 
the Republic of Vietnam from April to November 1969.  His 
primarily served as a guard with a military police company 
while in Vietnam.  He was awarded several service medals 
including the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal and the Vietnam 
Cross of Gallantry.  

Service medical records show that the veteran underwent a 
neuropsychiatric evaluation in May 1971 due to an inability 
to adjust to the Marine Corps.  It was noted that he had 
recently been confined because of seven months of 
unauthorized absence.  The veteran stated that he had 
adjusted to the military fairly well until his tour of duty 
in the Republic of Vietnam.  He stated that he did not "like 
being shot at."  He stated that his own officers shot at 
him.  On mental status examination, the veteran was extremely 
hostile and sullen.  His affect was angry but appropriate to 
the content of the material being discussed.  He showed no 
evidence of delusions, obsessions, compulsions, feelings of 
unreality, personalization or passivity.  There was no 
evidence of hallucinations.  His judgment and impulse control 
were severely lacking in most areas.  Insight was absent.  
The diagnosis was passive aggressive personality manifested 
by extreme hostility, inability to adapt and difficulty with 
authority.  

A June 1971 neuropsychiatric screening report in connection 
with the veteran's military disciplinary procedure notes that 
the veteran was a covertly angry and bitter individual.  The 
veteran tended to be mildly depressed.  He was capable of 
maintaining adequate social relationships.  There were no 
signs of psychosis or neurosis and his intelligence level was 
estimated to be about average.  The diagnostic impression was 
emotionally unstable personality.  The veteran was 
recommended for administrative separation.  

VA medical records dated from November 2001 to April 2003 
generally show treatment for a variety of conditions.  A 
December 2001 mental health record notes diagnoses of alcohol 
and opiate dependence, rule out PTSD.  A February 2003 record 
notes that the veteran reported that he had combat duty in 
Vietnam in 1969.  The diagnostic impressions included rule 
out depressive disorder and rule out PTSD.  

In a May 2003 statement of stressors, the veteran indicated 
that he was in the infantry while on active duty in Vietnam 
in April 1969.  He said that his unit was ambushed with 
machine guns, rockets and mortar fire.  He said that he was 
constantly on alert for traps that were buried on trails in 
the jungle.  He stated that a friend and fellow soldier was 
hit by scrap metal and eventually died.  He related that he 
used alcohol to try to forget his memories of Vietnam.  The 
veteran indicated that he changed jobs frequently and was 
divorced twice due to PTSD symptoms.  On a separate form 
pertaining to his claim for service connection for PTSD, the 
veteran identified three friends and fellow service members 
who were killed in action.  

A May 2004 VA mental health clinic consultation report notes 
that the veteran reported that he was a combat veteran with 
classic symptoms of severe PTSD.  The diagnoses included 
PTSD; depressive disorder, not otherwise specified, and 
alcohol abuse and dependence by recent history.  

VA medical records dated from February 2003 to February 2005 
essentially reflect that the veteran received psychotherapy 
and medication management for PTSD symptoms.  The diagnoses 
included PTSD, alcohol dependence, and substance-induced mood 
disorder.  

During the September 2005 Travel Board hearing, the veteran 
testified that his stressor statement was typed up by someone 
other than himself.  He claimed that the statement contained 
some inaccuracies, including reference to the individuals 
that he witnessed dying.  The veteran related that he served 
in the 36th Marine Air Base Squadron with duties including 
guarding the perimeters, going on patrol, and setting up 
ambushes.  The veteran stated that he was stationed at Phu 
Bai during his tour of duty in the Republic of Vietnam.  He 
testified that he assisted the wounded following a helicopter 
accident which had been subject to rocket and mortar attacks.  
The veteran indicated that he put the bodies of those service 
members killed in action into body bags.  


III.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


IV.  Analysis

In the case at hand, the veteran's service records do not 
show that he engaged in combat with the enemy in Vietnam and 
the veteran has no awards or decorations that would suggest 
that he engaged in combat with the enemy.  In view of the 
evidence showing that the veteran did not receive any award 
indicative of his participation in combat and the Board's 
determination that the veteran's self-serving and 
contradictory statements are not sufficiently credible to 
establish his participation in combat, credible supporting 
evidence is required to establish the occurrence of a 
stressor supporting a diagnosis of PTSD.  

The veteran has been diagnosed with PTSD.  VA medical records 
including mental health consultation reports note that the 
diagnosis was based on the veteran's claimed reports of 
combat experiences in Vietnam.  

The primary impediment to service connection is the absence 
of a verified inservice stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged exposure to mortar and 
rocket attacks in Vietnam, or that he was involved in combat, 
as he has alleged.  Nor is there any evidence of record to 
corroborate that the veteran placed the bodies of soldiers 
killed in action into body bags.  Moreover, the veteran's 
account regarding friends and fellow service members whom he 
witnessed dying has not been verified and in fact, the 
veteran has claimed that his stressor statement regarding 
such events contains inaccuracies.  The general information 
provided by the veteran is not sufficient to permit 
verification of the alleged stressors.  

The Board is aware that examiners have suggested that the 
veteran's PTSD is related to his military service based on 
the occurrence of alleged stressors. However, credible 
supporting evidence of the actual occurrence of an inservice 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


